DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-18 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2017/0062769 A1) in view of Adachi et al. (Adachi) (US 2010/0072880 now US 7,732,809 B2) in view of Jang et al. (Jang) (US 2017/0062770 A1).
In regards to claim 1, Kim (Figs. 1-9 and associated text) discloses an organic light emitting diode display device (Figs. 1-9), comprising: a substrate (item 110) having an emitting (paragraph 12, claim 1); an overcoating layer (items 190, 260) on a first surface of the substrate (item 110) and including a plurality of convex portions (item 262) and a plurality of concave portions (item 261), at least one of the plurality of convex portions (item 262) including a bottom surface portion, a top surface portion and a side surface portion between the bottom and top surface portions; a light emitting diode (item EL) on the overcoating layer (items 190, 260), but does not specifically disclose a cholesteric liquid crystal layer at a transmission direction of a light emitted from the light emitting diode.
Adachi (Figs. 1, 19, 21, 22-28 and associated text) discloses a cholesteric liquid crystal layer (items 500, 500R, 500G, 500B) at a transmission direction of a light emitted from the light emitting diode (item 70).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim with the teachings of Adachi for the purpose of a selective reflection wavelength range (paragraphs 13, 18 274).
Kim as modified by Adachi does not specifically disclose wherein at least one of the plurality of concave portions includes a flat portion and wherein the flat portion is substantially parallel to the substrate. 
In regard to claim 1, Jang (paragraph 117, Fig. 8 and associated text) discloses and overcoating layer (item 190) on a first surface of the substrate (item 100) including a plurality of concave portions (shown but not labeled), wherein at least one of the plurality of concave portions (shown but not labeled) includes a flat portion (paragraph 117, shown but not labeled) and wherein the flat portion (paragraph 117, shown but not labeled) is substantially parallel to the substrate (item 100). 

In regards to claim 2, Kim (Figs. 2-9 and associated text) discloses wherein at least one of the plurality of concave portions (item 261) includes a flat portion.
In regards to claim 3, Kim as modified b Adachi does not specifically disclose wherein a diameter of the flat portion is within a range of 1% to 25% of a diameter between the top surface portions of adjacent two of the plurality of convex portions.
However, the applicant has not established the critical nature of the diameter of the flat portion being within a range of 1% to 25% of a diameter between the top surface portions of adjacent two of the plurality of convex portions.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

In regards to claim 4, Kim (Figs. 2-9 and associated text) discloses wherein the substrate (item 110) includes red, green, blue and white sub-pixels, wherein the light emitting diode emits red, green, blue and white colored lights in the red, green, blue and white sub-pixels (paragraph 46), respectively, but does not specifically disclose wherein the cholesteric liquid crystal layer selectively reflects the blue colored light having a wavelength within a range of 440nm to 480nm.
In regards to claim 4, Adachi (Figs. 1, 19, 21, 22-28 and associated text) discloses wherein the cholesteric liquid crystal layer (items 500, 500R, 500G, 500B) selectively reflects the blue colored light having a wavelength within a range of 440nm to 480nm (paragraphs 18, 108, 226).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim with the teachings of Adachi for the purpose of a selective reflection wavelength range (paragraphs 13, 18, 274).
In regards to claim 5, Adachi (Figs. 1, 19, 21, 22-28 and associated text) discloses further comprising a retardation plate (item 700) and a linear polarizing plate (item 600) sequentially on a second surface of the substrate (item 6).
In regards to claim 6, Adachi (Figs. 1, 19 and associated text) discloses wherein the cholesteric liquid crystal layer (items 500, 500R, 500G, 500B) is disposed between the light emitting diode (item 70) and the retardation plate (item 700).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim with the teachings of Adachi for the purpose of converting linearly polarize light (paragraph 158).
In regards to claim 8, Kim (Figs. 2-9 and associated text) discloses wherein a slope of the side surface portion increases from the bottom surface portion to the top surface portion.
In regards to claim 9, Kim (Figs. 2-9 and associated text) discloses wherein the light emitting diode (item EL) includes a first electrode (item 210) on the overcoating layer (items 190, 260), a light emitting layer (item 230) on the first electrode (item 210) and a second electrode (item 240) on the light emitting layer (item 230).
In regards to claim 10, Kim (Figs. 2-9 and associated text) discloses wherein a thickness of the light emitting layer (item 230) on the side surface portion is smaller than a thickness of the light emitting layer (item 230) on the plurality of concave portions (item 261).
In regards to claim 11, Kim as modified by Adachi does not specifically disclose further comprising a wavelength converting layer interposed between the substrate and the overcoating layer, and wherein an edge portion of the wavelength converting layer extends beyond an edge portion of the plurality of convex portions and the plurality of concave portions toward the non-emitting area.
In regards to claim 11, Jang (Figs. 2-11 and associated text) discloses a wavelength converting layer (item 109) interposed between the substrate (item 100) and the overcoating layer (item 190a), and wherein an edge portion of the wavelength converting layer (item 109) extends beyond an edge portion of the plurality of convex portions (shown but not labeled) and the plurality of concave portions toward the non-emitting area (paragraph 31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim as modified by Adachi with the teachings of Jang for the purpose of converting color to a predetermined wavelength (paragraph 67).
In regards to claim 12, Kim (Figs. 2-9 and associated text) discloses comprising a bank (item 220) over the overcoating layer (item 190) and including an opening exposing the first electrode (item 210), wherein the plurality of convex portions and the plurality of concave portions are formed in the opening (shown but not labeled).
In regards to claim 13, Kim (Figs. 2-9 and associated text) discloses wherein the plurality of convex portions and the plurality of concave portions contact an edge portion of the bank (item 220).
In regards to claim 14, Kim (Figs. 2-9 and associated text) discloses wherein the bank (item 220) overlays an edge portion of the convex portions and the plurality of concave portions.
In regards to claim 15, Kim as modified by Adachi does not specifically disclose wherein an edge portion of the wavelength converting layer, an edge portion of the plurality of convex portions and the plurality of concave portions and an edge portion of the bank overlap one another in the non-emitting area; wherein the convex portion constitutes one of a hexagonal shape and a honeycomb structure in a plan view.
In regards to claim 15, Jang (Figs. 2-11 and associated text) discloses wherein an edge portion of the wavelength converting layer (item 109), an edge portion of the plurality of convex portions and the plurality of concave portions and an edge portion of the bank  (item 112) overlap one another in the non-emitting area.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim as modified by Adachi with the teachings of Jang for the purpose of converting color to a predetermined wavelength (paragraph 67).

In regards to claim 16, Kim (Figs. 2-9 and associated text) discloses wherein a border portion of the emitting area and the non-emitting area overlaps an edge portion of the plurality of convex portions and the plurality of concave portions.
In regards to claim 18, Kim as modified by Adachi and Jang does not specifically disclose wherein the flat portion has a circular shape in plan view, and the top surface portion has a hexagonal shape in a plan view.
	It would have been obvious to modify the invention to include a flat portion having a circular shape in plan view, and a top surface portion having a hexagonal shape in a plan view, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim) (US 2017/0062769 A1) in view of Adachi et al. (Adachi) (US 2010/0072880 now US 7,732,809 B2) in view of Jang et al. (Jang) (US 2017/0062770 A1) as applied to claims 1-4, 6-16 and 18 above and further in view of Jang et al. (Jang’676) (US 2017/0084676 A1).
In regards to claim 17, Kim as modified by Adachi and Jang does not specifically disclose wherein the convex portion constitutes one of a hexagonal shape and a honeycomb structure in a plan view.
In regards to claim 17, Jang’676 (Figs. 4A, 4B and associated text) discloses wherein the convex portion constitutes one of a hexagonal shape and a honeycomb structure in a plan view.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 26, 2021